Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correspondence
The examiner acknowledges receipt of compliant amendment filed 1/04/2021; response to restriction requirement and IDS filed 12/02/2020.
No claim is amended.
Claims 1-22 are pending.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20, in the reply filed on 12/02/200 is acknowledged.   
Claims 21 and 22 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2020.

Priority
The examiner acknowledges this application as a 371 of PCT/US2017/034491 filed 05/25/2017; and which claims benefit of 62/342,574 filed 05/27/2016.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or 
Page 48, lines 23 and 24 contain computer executable link.   Correction is respectfully requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “azone” in line 3 of the claim.   Azone appears to be a trademark representing laurocapram.   Trademark designates source and not content and because the product may change and still maintain the mark, use of the trademark in the claim is indefinite.
Thus claim 14 contains the trademark/trade name AZONE.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe laurocapram and, accordingly, the identification/description is indefinite 
Claim 19 identifies “analgesia” as condition afflicting a subject that is treatable with propofol.   However, below are four definitions given by dictionary.com (https://www.yourdictionary.com/analgesia
A deadening or absence of the sense of pain without loss of consciousness.
A fully conscious state in which a person does not feel painful stimuli.
A deadening or absence of the sense of pain without loss of consciousness.
(medicine) The absence of the sense of pain while remaining conscious.
It is thus confusing how propofol which also has sedative effect can be used to treat analgesia as sop defined above by dictionary.com.   Correction and/or explanation is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4, 6-13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HENDLER (WO 200213810 A1, cited by applicant in an IDS).
Claim 1 is examined as a method of treating a subject in need of treatment, the method comprises buccally, sublingually or intranasally administering a prodrug of propofol or pharmaceutically acceptable salt thereof to the subject.   The condition being treated is described in claim 19 as migraine, nausea, emesis, pain, analgesia?, pruritus, epilepsy, headache or anxiety.
Prodrug of propofol has been defined by applicant as a precursor drug that hydrolysis to propofol.
HENDLER discloses treating migraine headaches by administering prodrug esters of propofol and these prodrug esters metabolize rapidly into propofol (see at least page 4, lines 12-18); the routes of administration are oral, sublingual, nasal and with the mode of administration including inhalation, topical application to surface such as the mucus membrane (page 8, lines 11-17).   The topical administration is achieved by use of nasal spray and forms of the formulation for transmucosal administration are ointments, powders, salves and gels (page 10, lines 1 and 7-10).   Delivery by inhalation uses forms of aerosol, liquid or solid and for aerosol administration, the prodrug is supplied with propellant (page 10, lines 14-17) and the propellant is a lower alkane such as butane, propane, fluorinated and fluorochlorinated alkanes (page 10, lines 29-30).   The prodrug ester of propofol meets the limitation of the prodrug of propofol of claim 1. HENDLER’s esters of propofol offers therapeutic effects of propofol (page 4, lines 32-33) and HENDLER disclosed therapeutic treatment of migraine in subjects (page 7, line 13) such that the therapeutically effective amount determinable by the artisan is met.   
Thus, for claims 1, 4 and 6-10 and 19, HENDLERS’s intranasal or transmucosal or sublingual administration of the prodrug of propofol in the form of powder or nasal spray (claims 4, 6 and 7) and when the nasal administration is in the form of an aerosol and contains propellant (claim 8) such as butane and propane which are C3 and C4 hydrocarbons (claims 9 and 10) to treat a subject afflicted with migraine headaches (claim 19) anticipates claims 1, 4 and 6-10 and 19.    
For claims 11 and 12, when the transmucosal formulation is an aqueous formulation and administered to mucous membranes of the nose (page 8, lines 22-29; page 9, lines 6-8), the water in the nasal composition anticipates the polar solvent of claim 11 and the specific polar solvent water of claim 12.
For claim 13, the topical transmucosal delivery composition is a nasal spray and contains appropriate penetrant that facilitate permeation (page 10, lines 1, 3 and 6-7) and the penetrant that facilitates permeation meets the limitation of permeability enhancing agent of claim 13.
Therefore, HINDLER teaches all the elements of claims 1, 4, 6-13 and 19 and thereby anticipating the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HENDLER (WO 200213810 A1, cited by applicant in an IDS), as applied to claims 1 and 19, in view of Ravenelle et al (US 20130039864 A1).
HENDLER has been described above as anticipating claims 1 and 19.
HENDLER while teaching that it can treat migraine headache or headache does not teach treating cluster headache.   Thus HENDLER differs from claim 20 in that HENDLER does not teach treating cluster headache.   However, although cluster headache and migraine headache are forms of headache, Ravenelle teaches that propofol is useful in treating migraine headache or cluster headache (see the whole document with emphasis on paragraph [0013]).   Because the prodrugs of propofol are metabolized to propofol, it is the propofol that is the active agent in the treatment of migraine headache or cluster headache.   Therefore, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to reasonably expect that administration of the prodrug of propofol to one experiencing headache of migraine headache would also be effective in treating cluster headache since propofol has been recognized in the art to treat migraine headache or cluster headache.
Therefore, HENDLER in view of Ravenelle renders claim 20 prima facie obvious. 

Claims 1, 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HENDLER (WO 200213810 A1, cited by applicant in an IDS), as applied to claims 1, 7 and 13, in view of Mehta et al. (US 20150257991 A1).
HENDLER has been described above as anticipating claims 1, 7 and 13.  HENDLER teaches that composition administered contains appropriate penetrant that facilitate permeation (page 10, lines 1, 3 and 6-7).   Claim 14 depends on claim 13 which depends on 7.    HENDLER differs from claim 14 by not teaching the penetration enhancers in the claim.   However, penetration enhancers are known and Mehta teaches that penetration enhancers can be solvents and surfactants and names DMSO, AZONE, glycols, sodium lauryl sulfate (see the whole document, paragraphs [0252], [0253], and [0258]. [0265] and [0347]).   Therefore, at the effective date of the invention, one having ordinary skill in the art would have used any of the penetration enhancers with the expectation of enhancing the penetration of the propofol through mucous membrane.
Therefore, HENDLER in view of Mehta renders claim 14 prima facie obvious. 

 Claims 1, 7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HENDLER (WO 200213810 A1, cited by applicant in an IDS), as applied to claims 1 and 7, in view of Shull et al. (US 20120295866 A1).
HENDLER has been described above as anticipating claims 1 and 7.   HENDLER differs from claim 15 by not teaching the antioxidants.   However, prodrugs of propofol has been known to be formulated with antioxidant for the purpose of stabilizing the effective ingredient and the oxidant is selected from ascorbic acid, D-, L-, alpha-tocopherol or natural tocopherol (see the whole document of Shull with emphasis on paragraphs [0123] and [0125]; and in this case the propofol, which is the biologically active ingredient.    The prodrug or active agent is also formulated with flavoring agents (paragraph [0132]).  
Therefore, at the effective date of the invention, the artisan would be motivated to include antioxidant such as alpha tocopherol and ascorbic acid in the preparation of HENDLER for the purpose of stabilizing the active agent.
For claims 16 and 17, the presence of alpha tocopherol (claim 16) and flavoring agent (claim 17) renders these claims prima facie obvious.
Therefore, HENDLER in view of Shull renders claims 15-17 prima facie obvious.

Claims 1, 7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HENDLER (WO 200213810 A1, cited by applicant in an IDS), as applied to claims 1 and 7, in view of XU et al. (US 20100087536 A1)
HENDLER has been described above as anticipating claims 1 and 7.   HENDLER differs from claim 17 by not teaching the flavoring agents.   However, prodrugs of propofol have been known to be made with sweetening agent such as fructose and flavoring agent such as peppermint oil (See paragraphs [0106]-[0107] of XU).   Therefore, at the effective date of the invention, the artisan would have been motivated to include flavoring agent and/or sweetener with the prodrug preparation of HENDLER for purposes of flavoring the preparation.
For claim 18, the presence of peppermint oil with the prodrug renders claim 18 prima facie obvious. 
Therefore, HENDLER in view of XU renders claims 17 and 18 prima facie obvious.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stella et al. (US 6,204257 B1, cited by applicant in an IDS) in view of Jenkins (US 8,071,818 B2) 	and further in view of Colombo et al. (ADME-Tox Approaches, Comprehensive Medicinal Chemistry II, 2007).
Stella discloses administering water soluble prodrugs of formula I:

    PNG
    media_image1.png
    136
    528
    media_image1.png
    Greyscale

(Column 3, lines 5-28; R is a phenol containing drug, n is 1 or 2, R1 and R2 are hydrogen or alkali metal ion including sodium, potassium or protonated amine; column 5, lines 5-15); in one aspect, compound of formula I is depicted below:

    PNG
    media_image2.png
    275
    418
    media_image2.png
    Greyscale
 
(column 9, lines 1-26; Z= is hydrogen  or pharmaceutically acceptable salt where Z is a metal or amine, and the metal is sodium or potassium).   The propofol Prodrug above is the same prodrug as claimed in claim 1 and the specific prodrug claimed in claim 2 and Z being sodium meets the limitation of sodium in claim 3.
Stella teaches that the dosage mode and schedule of administration are not particularly restricted but the compound of its invention such as the propofol prodrug may be administered via any suitable route of administration and preferably parenteral (column 9, lines 18-32) and that the anesthesiologist skilled in the art of anesthesia will be motivated to ascertain , without undue experimentation, an appropriate treatment (column 9, lines 15-19); further, Stella teaches that the compounds are formulated into tablets, pills, powder, capsules, injectable, solutions, suppositories and other suitable forms (column 9, lines 37-40). 
Stella differs from claim 1 for not teaching buccal, sublingual and intranasal administration.   However, Stella specifically teaches that the mode and schedule of administration is not restricted.   However, also, Jenkins teaches that stereoisomer/prodrug of propofol such as:

    PNG
    media_image3.png
    230
    494
    media_image3.png
    Greyscale

(claims 1, 8 and 11) can be administered by intravenous bolus injection, continuous intravenous infusion, oral tablet, oral capsule, oral solution, intramuscular injection, subcutaneous injection, transdermal absorption, buccal absorption, intranasal absorption, inhalation, sublingually, intracerebrally, intravaginally, rectally, topically, particularly to the ears, nose, eyes, or skin or any other convenient method known to those of skill in the art (abstract; column 1, lines 51-65; column 8, lines 58-65).
Therefore, at the effective date of the invention, one, guided by the teachings of Stella and Jenkins, would apply the known mode of buccal administration in the method of Stella with the expectation that the substances absorbed through the buccal mucosa would bypass gastrointestinal enzymatic degradation and the hepatic first-pass effect according to the teachings of Colombo at section 5.12.2.1 
For claim 5, the buccal administration renders the claim prima facie obvious.
Thus Stella in view of Jenkins and further in view of Colombo renders claims 1-3 and 5 prima facie obvious.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613